DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-6, as well as the following species: antibody as the CD300c activity inhibitor, in the reply filed on 09/13/2022, is acknowledged. As set forth in previous Office Action of 07/14/2022, Group I and II lack unity of invention because even though the invention of these groups share the technical feature of a CD300c inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yuan et al (US2016/0194631 A1, cited on IDS of 11/30/2020). Applicant does not specifically point out the error with regarding to Restriction/Election requirements. 
New claims 11-18 have been added. And Applicant argues that:

    PNG
    media_image1.png
    244
    633
    media_image1.png
    Greyscale

Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
New claims 11-18 can be considered as invention Group III. Groups I-III lack unity of invention because even though the invention of these groups share the technical feature of a CD300c inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yuan et al (US2016/0194631 A1, cited on IDS of 11/30/2020). As set forth in the previous Office Action filed 07/14/2022, Yuan teaches methods for modulation of autophagy and the treatment of autophagy-related disease, including cancer (See Abstract). Yuan teaches that the methods of inducing autophagy in a cell comprise contacting the cell with an agent that inhibits the activity of a product of an autophagy-inhibiting gene, wherein the gene can be selected from a group that includes CD300c (i.e. a CD300c inhibitor, see [0012]). 
Therefore, as set forth in the previous Office Action, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Regarding Applicant’s arguments about search and examination burden, the instant application is a National Stage application filed under 35 U.S.C. §371 and the restriction of the various groups is determined with respect to unity of invention as covered in Chapter 1800 of the MPEP. See MPEP 801.  Burden of search is not the criteria for proper restriction under 37 C.F.R. 1.475, PCT article 17(3) (a), and 37 C.F.R 1.476 (c).  Thus, Applicant’s arguments are not found persuasive.  Nevertheless, the inventions have acquired a separate status in the art in view of their different classification, the inventions require a different field of search, and the inventions may raise different non-prior art issues such as under 35 U.S.C. 112, first paragraph. Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, and 11-18 are pending.
Claims 2, 7, 8, and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Accordingly, claims 1 and 3-6 are presented for examination as they read on the elected species. 

Priority
Acknowledgement is made that this application claims priority to foreign applications: KR 10-2018-0062620, filed 2018-05-31; and KR 10-2019-0061067, filed 2019-05-24.
Certified copies of foreign priority applications have been received as required by 37 CFR 1.55.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “antibody” in claim 3 is used by the claim to mean: "antibody" includes immunoglobulin molecules that are immunologically reactive with a specific antigen, and includes all of polyclonal antibodies, monoclonal antibodies, and functional fragments thereof. In addition, the term may include forms produced by genetic engineering, such as chimeric antibodies (e.g., humanized murine antibodies) and heterologous antibodies (e.g., bispecific antibodies). Among these, monoclonal antibodies are highly specific antibodies directed against a single antigenic site (epitope), and unlike polyclonal antibodies including different antibodies directed against different epitopes, monoclonal antibodies are directed only against a single epitope on an antigen, and thus quality control as a therapeutic agent is easy. The antibodies include variable region(s) of a heavy chain and/or a light chain of an immunoglobulin molecule, the variable region includes, as a primary structure thereof, a portion that forms an antigen binding site of an antibody molecule, and the antibody of the present invention may be formed as some fragments containing the variable region. Preferably, the variable region may be replaced by a soluble receptor for CD300c, but is not limited thereto as long as it exhibits the same effect as that of an anti-CD300c antibody (See page 9-lines 2-17), while the accepted meaning is “A protein made by plasma cells (a type of white blood cell) in response to an antigen (a substance that causes the body to make a specific immune response). Each antibody can bind to only one specific antigen. The purpose of this binding is to help destroy the antigen. Some antibodies destroy antigens directly. Others make it easier for white blood cells to destroy the antigen. An antibody is a type of immunoglobulin”, as evidenced by definition by National Cancer Institute, downloaded from: https://www.cancer.gov/publications/dictionaries/cancer-terms/def/antibody. The term is indefinite because the specification does not clearly redefine the term. Given BRI, the term “it exhibits the same effect as that of an anti-CD300c antibody” would include agents that have different structure with conventional antibodies. And it is not clear what “effect” is referred. 
Regarding claim 3, the phrase "an antibody that complementarily bind to a CD300c protein" renders the claim indefinite because it is unclear how “complementarily bind” limits binding for an antibody.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The rejected claims are drawn to a method of treating a cancer comprising administering to a subject in need thereof a composition comprising, as an active ingredient, a CD300c expression inhibitor or a CD300c activity inhibitor. Therefore, inhibitor can be small molecule drug, peptide, peptide mimetic, substrate analog, antibody (including polyclonal antibody, monoclonal antibody) etc… Given BRI, a CD300c expression inhibitor could be a general transcription inhibitor, or an inhibitor targeting genes other than CD300c.  These compounds vary significantly, have different structures and physical/chemical properties, and function through different mechanisms. 
These claims lack written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
Specifically, with regard to a CD300c expression inhibitor or a CD300c activity inhibitor, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description of these expression or activity inhibitors. Specifically, Applicant fails to disclose any CD300c expression or activity inhibitors, besides sCD300c-Fc (a fusion protein, See Examples 1-3), a CD300c polyclonal antibody (See Examples 4-7 and 9). siRNAs against CD300c (See Example 8), and therefore does not represent the substantial variety covered by the genus of inhibitors covered by the claims. The Specification does not provide support and disclosure for all imaginable compounds having said property or effect and there is no general knowledge of this kind available to the person skilled in the art.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). In the instant claims, the information is only given for a few MUC1 inhibitors.
Regarding to the elected CD300c inhibiting antibody, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Frans son, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses a polyclonal CD300c antibody.   Antibodies produced by different methods, such as in different species or in phage or to different epitopes of CD300c, would have been generally expected to be highly structurally diverse, particularly in the CDR sequences. Applicants have also not disclosed what portion or epitope of CD300c should be targeted to inhibit CD300c activity with an antibody to achieve desired therapeutic effects. Thus, applicants have not disclosed species sufficient to describe the claimed genus of inhibitory antibody to CD300c.   
At the time of filing, applicants are not in possession of the genus of an inhibitory antibody to CD300c. There is no specific guidance at the structure/function relationship of the antibody. The specification does not describe the complete sequences, partial sequences (i.e. six CDRs of immunoglobulin heavy and light chain of the antibody), specific binding activity, physical and chemical properties associated with the antibody that would allow it to inhibit CD300c, or therapeutic effects of the antibody. Thus the disclosure does not allow one of skill in the art to visualize or recognize the structure of the antibody required to practice the claim invention and, therefore, does not provide an adequate description of inhibitory antibody to CD300c activity.
Taken together, the specification lacks adequate written description for the recited method which encompasses a CD300c expression inhibitor or a CD300c activity inhibitor.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer comprising administering to a subject in need thereof a composition comprising, as an active ingredient, a CD300c activity inhibitor that is a CD300c polyclonal antibody against the extracellular domain of human CD300c, does not reasonably provide enablement for a method of treating a cancer comprising administering to a subject in need thereof a composition comprising, as an active ingredient, a CD300c expression inhibitor or a CD300c activity inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a SCOPE OF ENABLEMENT rejection.
As set forth above, the rejected claims encompass all imaginable CD300c expression/activity inhibitors. Given BRI, inhibitor can be small molecule drug, peptide, peptide mimetic, substrate analog, antibody (including polyclonal antibody, monoclonal antibody), etc… These compounds vary significantly, have different structures and physical/chemical properties, and function through different mechanisms and/or targets. 
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The claims are drawn to a method for treating cancer, as set forth above, comprising a large genus of inhibitors. 
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. 
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification offers working examples using only a CD300c polyclonal antibody against extracellular domain of human CD300c that activates T cells and treating various cancer cells (See Examples 4-7 and 9), and therefore does not represent the substantial variety covered by the genus of inhibitors covered by the claims. In most cases, there is no guidance even on how to make/get the inhibitors. Therefore, there is no enough guidance on how to make/use the invention.
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In order to expand the teaching of the application to other possible inhibitors for treating cancer, a considerable amount of experimentation is needed given the unpredictability on function of these inhibitors.
Due to the large quantity of experimentation necessary to make/test the use of compositions containing these inhibitors; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity; the state of the prior art which establishes the unpredictability of cancer therapy; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan (Yuan et al., US 2016/0194631 A1, cited on IDS of 11/30/2020).
Yuan teaches methods for modulation of autophagy and the treatment of autophagy-related disease, including cancer (See Abstract, [0011]). The cancer including both primary and metastatic cancers (See [0095]).
Yuan teaches autophagy is frequently activated as a survival mechanism in cancer cells in response to the cellular stress caused by chemotherapeutic agents. Autophagy inhibitors therefore can act as anti-cancer therapeutic agents either alone or in combination with other cancer treatment (See [0006]).
Yuan teaches possible inhibitors include antibodies to CD300c that inhibit the activity of CD300c (See claims 1, 7-8, [0012-0016], [009-0094], and [0146-0152]).
Yuan teaches that the methods of inducing autophagy in a cell comprise contacting the cell with an agent that inhibits the activity of a product of an autophagy-inhibiting gene, wherein the gene can be selected from a group that includes CD300c (i.e. a CD300c inhibitor, see Claim 1). 
Yuan teaches that cancers may be treated by methods and compositions of the invention, including cancer cells from the bladder, blood, bone, bone marrow, brain, breast, colon, esophagus, gastro-intestine, gum, head, kidney, liver, lung, nasopharynx, neck, ovary, prostate, skin, stomach, testis, tongue, or uterus (See [0195]). 
Yuan teaches that the cancers include metastatic cancer.  See [0095]. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642